DETAILED ACTION
Applicant's pre-appeal brief request, filed 8/15/22, are fully acknowledged by the Examiner. As per the decision dated 9/12/22, prosecution has been reopened. Currently, claims 2, 4-6, 8-11, 23-24, 26-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 8-11, 23-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2006/0173359) in view of Abele (US 5,403,311), in view of Pike (US 2005/0090818), in further view of Gelfand (US 2014/0005706).
Regarding claim 27, Lin teaches a needle assembly (40), the needle assembly comprising a proximal tubing having a distal end (40 with a distal end connecting to 43); a distal needle having a lumen (pointed hollow cannula 43 with lumen as it is hollow as in par. [0050]), a distal end adapted for
penetrating tissue at a target site (tip 42), at least one optical waveguide adapted to collect light refracted from the tissue at the target site (par. [0049]).
Lin is silent regarding a catheter comprising: an elongated catheter body; a control handle; and the needle electrode assembly extending from the control handle, and through the catheter body, and a proximal end connected to the distal end of the proximal tubing, and a thermocouple.
However, Abele teaches a catheter for use with a needle with an elongated catheter body (catheter 20 with an elongated catheter body as in at least Fig. 1); a control handle (as in Fig. 1 with handle 18 with finger holes); and a needle electrode assembly extending from the control handle (22 extends from the control handle as in Fig. 9) and through the catheter body (36 through the catheter body 20 as in at least col. 6, lines 30-43). Abele further teaches the proximal end of a needle within the distal end of proximal tubing (Fig. 9, proximal end of 36 is within the distal end of proximal tubing 24). It would have been obvious to one of ordinary skill in the art to modify Lin with the catheter body and handle of Abele. This would provide a handle and structure to allow a user to move the device to navigate to the target area in the body, rather than no discernable handle as in Lin. It would have been obvious to one of ordinary skill in the art to secure the proximal end of the needle within a tubing, to attach the needle to the rest of the device.

Lin is silent regarding the lead wire disposed through the proximal tubing, and coiled around and soldered to the proximal end of the needle inside the distal end of the proximal tubing. 
Pike teaches a thermocouple (200) at the distal end of electrode needles as in Fig. 6 (electrode needle 35 with thermocouple 200). Pike further teaches a lead wire disposed through proximal tubing (lead wire 40 through proximal tubing), and soldered to the proximal end of the needle inside the distal end of the proximal tubing (par. [0043] and Fig. 4).
Lin is silent wherein the proximal end of the needle is disposed inside the distal end of the proximal tubing. It would have been obvious to one of ordinary skill in the art to secure the proximal end of the needle within a tubing, to attach the needle to the rest of the device. It would have been obvious to one of ordinary skill in the art to modify the combination with a lead wire as in Pike, to allow for a lead to deliver power to the electrode. It would have further been obvious to one of ordinary skill in the art to modify Lin to have a thermocouple as in Pike at the distal end of an electrode needle, given Lin is interested in temperature sensing and ablation as in at least par. [0081] with temperature and autofluorescence to monitor ablation. Modifying Lin to have the cannula be an electrode would allow for ablation and monitoring in a single device. The thermocouple of Lin would allow for this temperature monitoring mechanism alongside optical monitoring.
Gelfand teaches a lead wire coiled about in an electrical device (par. [0242] Needle 428 soldered to coil 427 for power delivery). One of ordinary skill in the art would look to Gelfand for properties regarding lead construction to accommodate movement of a flexible device. One of ordinary skill in the art would appreciate that soldering is a well-known mechanism to mechanically and conductively attach wires to other conductive objects. 
It would have been obvious to one of ordinary skill in the art to modify the combination with a lead wire, to allow for a lead to deliver power to the electrode. It would have been obvious to one of ordinary skill in the art to modify Lin with Gelfand having a coiled lead wire, allowing for accommodating movement of the flexible tube (par. [0006)).
Regarding claim 2, Lin teaches the at least one optical waveguide also adapted to emit light into tissue (par. [0050)]).
Regarding claim 4, Lin is silent wherein the control handle has a piston adapted to move the needle electrode assembly longitudinally relative to the catheter body.
However, Pike teaches a control handle with piston 84 adapted to move a needle electrode assembly longitudinally relative to the catheter body (par. [0052]-[0053] and [0057], piston that when moved distally moves a needle electrode as well).
It would have been obvious to one of ordinary skill in the art to modify the combination with a piston as in Pike, to be able to adjust the longitudinal position of the device to accurately place the device to target tissue.
Regarding claim 5, Lin is silent wherein the piston is adapted to advance the distal end of the needle electrode assembly passed a distal end of the catheter.
Pike teaches wherein the piston is adapted to advance the distal end of the needle electrode assembly passed a distal end of the catheter (par. [0057], moving piston 84 distally moves the needle electrode assembly 46 so that it extends outside the distal end of the distal shaft).
It would have been obvious to one of ordinary skill in the art to modify the combination with a piston as in Pike, to be able to adjust the longitudinal position of the device to accurately place the device to target tissue.
Regarding claim 6, Lin teaches wherein the piston is adapted to retract the distal end of the needle electrode assembly back into the catheter.
Pike teaches wherein the piston is adapted to retract the distal end of the needle electrode assembly back into the catheter (par. [0057], retracting piston retracts needle electrode assembly back into distal shaft).
It would have been obvious to one of ordinary skill in the art to modify the combination with a piston as in Pike, to be able to adjust the longitudinal position of the device to accurately place the device to target tissue.
Regarding claim 8, Lin teaches wherein a distal end of the optical waveguide is generally coterminous with the distal end of the needle electrode assembly (Fig. 1 and 2, waveguide coterminous with 43).
Regarding claim 9, Lin is silent regarding the catheter body.
Abele teaches wherein the catheter body comprises a proximal shaft and a deflectable distal shaft (proximal shaft 20 extending from the handle as in Fig. 1, and distal flexible member of braid 30 as a part of 20 as in Fig. 2 and col. 7, lines 15-20).
It would have been obvious to one of ordinary skill in the art to modify the combination with the catheter body of Abele, to allow for a flexible device to better position the device into tissue.
Regarding claim 10, Lin teaches a distal tip electrode (38 as an electrode at the distal end of the device), wherein the distal end of the needle electrode assembly is configured for advancement past the distal tip electrode (needle 36 extends past 38).
Regarding claim 11, Lin is silent regarding a ring electrode.
However, Pike teaches a ring electrode (38 as in par. [0075]).
It would have been obvious to one of ordinary skill in the art to modify the combination with a ring electrode, for use alongside the needle electrode as in par. [0063] of Pike.
Regarding claim 23, Lin teaches wherein the at least one optical waveguide is disposed through the lumen of the distal needle (Fig. 2).
Regarding claim 24, Lin is silent regarding the thermocouple.
However, Pike teaches a thermocouple disposed through the lumen of a distal needle (200).
It would have further been obvious to one of ordinary skill in the art to modify Lin to have a thermocouple as in Pike at the distal end of an electrode needle, given Lin is interested in temperature sensing and ablation as in at least par. [0081] with temperature and autofluorescence to monitor ablation. The thermocouple of Lin would allow for this temperature monitoring mechanism alongside optical monitoring.
Regarding claim 26, Lin is silent regarding the lead wire is attached to the proximal end of the needle inside the distal end of the proximal tubing.
However, Pike teaches a lead wire is attached to the proximal end of the needle inside the distal end of the proximal tubing (lead 40 attached to needle 36 inside proximal tubing).
It would have been obvious to one of ordinary skill in the art to modify the combination with a lead wire, to allow for a lead to deliver power to the electrode.
Response to Arguments
Applicant’s arguments, see the remarks, filed 8/15/22, with respect to the rejection(s) of claim(s) 2, 4-6, 8-11, 23-24, and 26-27 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abele and Gelfand as secondary references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794